Citation Nr: 0127466	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  98-02 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from April 1988 to May 
1991.  The record suggests additional subsequent unverified 
active duty.

This appeal arose from an October 1997 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In November 1999, this case was remanded 
by the Board of Veterans' Appeals (Board) for additional 
development.


FINDING OF FACT

The veteran's skin disorder, diagnosed as telangiectasis, is 
related to her period of service.


CONCLUSION OF LAW

Telangiectasis was incurred in or aggravated by service.  
38 C.F.R. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to her claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001). Specifically, the RO has afforded 
the veteran a comprehensive VA examination; no additional 
evidence has been referred to by the veteran.  The VA's duty 
to notify the veteran of the evidence necessary to 
substantiate her claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2001).  The discussions in the rating 
action, statement of the case, supplemental statements of the 
case and letters have adequately informed the veteran and her 
representative of the information and evidence needed to 
warrant entitlement to the benefit sought.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c) and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The veteran's service medical records included the report of 
the February 1988 entrance examination.  She had checked 
"no" next to skin diseases and the physical examination was 
normal.  She was seen for a blister on the right side of the 
right ankle on June 20, 1988.  Beginning in August 1989, she 
was treated for condylomata, which resolved after laser 
vaporization.  At the time of the May 1991 separation 
examination, she again checked "no" next skin diseases and 
the examination was normal.

Outpatient treatment records noted that the veteran was seen 
in September 1992 with scattered lesions on the face, hands, 
upper chest, neck and upper arms.  Telangiectasis was 
diagnosed.  A February 1996 Persian Gulf Registry examination 
noted the presence of bullous dermatitis.  On May 10, 1996, 
she was seen by VA with numerous telangiectatic lesions on 
the neck, arms, nose, and face.  It was noted that she had 
been exposed to a great deal of sun while serving in the 
Persian Gulf.  The impression was telangiectasis probably 
secondary to estrogen and excess sun exposure.

The veteran's sister submitted a statement in September 1996 
in which it was commented that the veteran had returned home 
with "spots" which she had indicated had first appeared 
before she left the Gulf.  She had sought treatment, but 
these spots would always return.  On November 6, 1996, she 
was diagnosed with rosacea.

In January 1997, the veteran was afforded a VA examination.  
During this examination, the veteran denied being there for a 
Persian Gulf evaluation.  She indicated that she had 
telangiectasis which she believed was related to sun 
exposure.  The physical examination revealed 7 to 10 small 
grade I to grade II telangiectases of the anterior portion of 
the neck and the upper portion of the chest wall.  The 
impression was telangiectasis, which the veteran claimed may 
be due to sun exposure.

This case was remanded to the RO in November 1999 so that a 
VA dermatological examination could be conducted.  The 
examiner was to render an opinion as to whether it was at 
least as likely as not that any diagnosed skin disorder was 
caused or aggravated by estrogen taken in service or by sun 
exposure in the Persian Gulf.  An examination was scheduled 
for February 2000; however, because the notification of this 
examination was sent to the veteran at the wrong address, she 
failed to report.  The RO was notified that the veteran had 
re-entered active duty; they were also informed of the proper 
address.  Another VA examination was scheduled for July 2000 
and the notification was sent to the veteran's current 
address.  However, without calling or providing good cause, 
she failed to report to this examination.  The Board finds 
that the RO has made all reasonable attempts to comply with 
the instruction to examine the veteran.  Their inability to 
do so is the result of the veteran's failure to cooperate.  
It is clear that 

[t]he duty to assist is not always a one-way 
street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where 
he may or should have information that is essential 
in obtaining the putative evidence. 

Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also 
Hayes v. Brown, 5 Vet. App. 60 (1993).  Therefore, according 
to 38 C.F.R. § 3.655(b) (2000), this claim for original 
compensation shall be rated based on the evidence of record.  

However, after a careful review of that evidence, it is 
found, after resolving any doubt in the veteran's favor, that 
service connection for telangiectasis is warranted.  There is 
an opinion of record, offered by a VA physician on May 10, 
1996, that the veteran was exposed to a great deal of sun in 
the Persian Gulf and that her diagnosed telangiectasis was 
probably secondary to this exposure, as well as to estrogen 
treatments.  The veteran was then afforded a VA examination 
in January 1997; this also diagnosed telangiectasis, although 
no opinion was offered as to its relationship to the 
veteran's service.  Significantly, however, it did not refute 
the May 1996 opinion.  Moreover, telangiectases are prominent 
in areas of chronic actinic damage seen in fair-skinned 
persons long exposed to sunlight.  See Andrew's Diseases of 
the Skin: 975; 8th ed. (1990).  Therefore, based upon the 
evidence of record it is found that service connection on a 
direct basis is justified.

It is noted that some reference has been made to the 
veteran's skin disorder being related to an undiagnosed 
illness related to her service in the Persian Gulf.  However, 
the veteran's disorder has been afforded a diagnosis.  Since 
38 C.F.R. § 3.317 (2001) can only be considered in those 
cases where a Persian Gulf veteran suffers from a disability 
due to an undiagnosed illness, this regulation is not for 
application in any case, such as this veteran's, where a 
disorder has been diagnosed.

In conclusion, it is found that, after weighing all the 
evidence of record, the evidence supports a grant of service 
connection for telangiectasis.



ORDER

Service connection for telangiectasis is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

